Name: Commission Regulation (EC) No 2587/95 of 3 November 1995 correcting Commission Regulation (EC) No 3115/94 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  economic analysis;  trade policy
 Date Published: nan

 7 . 11 . 95 IENI Official Journal of the European Communities No L 264/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2587/95 of 3 November 1995 correcting Commission Regulation (EC) No 3115/94 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 1739/95 (2), and in particular Articles 9 and 12 thereof, Whereas, it is necessary to rectify material errors in respect of certain duty rates established by Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statis ­ tical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 2658/87, certain duty rates are hereby replaced as provided for by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Annex I shall apply from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 167, 18 . 7 . 1995, p . 7 . H OJ No L 345, 31 . 12 . 1994, p. 1 . No L 264/2 EN Official Journal of the European Communities 7 . 11 . 95 ANNEX I On page 272 :  CN code 3503 00 10 , column 4 : for : ' 12' read : ' 11,3';  CN code 3503 00 80 , column 4 : for : ' 12' read : ' 11,3';  CN code 3504 00 00 , column 4 : for : '5,3' read : '5'. On page 550, CN code 8202 91 00, column 4 : for : '6,2' read : '5,5 . On page 578 :  CN code 8419 89 10 , column 4 : for : '3,8 ' read : '3,6' ;  CN code 8419 90 20 , column 4 : for : '3,6' read : '3,3' ;  CN code 8419 90 95, column 4 : for : '3,8 ' read : '3,6'. On page 601 :  CN code 8464 20 1 1 , column 4 : for : '3,8 ' read : '3,5' ;  CN code 8464 20 19 , column 4 : for : '3,8 ' read : '3,5' ;  CN code 8464 20 80 , column 4 : for : '3,8 ' read : '3,5'. On page 638, CN code 8538 90 90 , column 4 : for : '4,3 ' read : '4 . On page 658, CN code 8708 39 90 , column 4 : for : '6,9' read : '6,4 . 7 . N. 95 HEN Official Journal of the European Communities No L 264/3 ANNEX II On page 569, CN code 8409 10 90 , column 4 : for : ' 1,7' read : '3,4 . On page 595 :  CN code 8452 10 11 , column 4 : for : ' 5,7' read : '5,9' ;  CN code 8452 10 19, column 4 : for : '9,7' read : ' 11,5 '. On page 650 :  CN code 8607 19 01 , column 4 : for : '3,4' read : '5,3 ' ;  CN code 8607 19 18 , column 4 : for : ' 3,4' read : ' 5,3 '.